DETAILED ACTION
Election/Restrictions
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/23/2021. Applicant traverses on the basis that the listed inventions share a special technical feature. With respect to the invention according to claims 9-12, Examiner disagrees. The invention of claims 1-8 is directed to pulse width modulation signals and an evaporative cooling factor. The invention of claims 9-12 is directed to a dryer system and a heated pressure roller system. These two inventions do not share a special technical feature. Thus, the Requirement with respect to those two inventions is maintained. The Requirement as it pertains to the invention of claims 13-15 is withdrawn. Claims 1-8 and 13-15 are now examined. 

Allowable Subject Matter
Claims 7, 8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Funabiki et al. (2006/0198646) in view of Smith et al. (2006/0284949).


receiving a plurality of independent load requests (figs. 2B, 2C, power consumptions of heater C) from each of a plurality of printing device heater systems (fig. 3, HC1, HC2) including receiving a first load request (fig. 2B, power consumption 300 W for heater HC1) from a first printing device heater system and receiving a second load request (fig. 2C, power consumption 550 W for heater HC2) from a second printing device heater system ([0134], [0136], note the load requests for both HC1, 300W and HC2, 550W  are received every time heating starts); 
allocating a plurality of power grants based on a general power arbitration of a power source in response to the plurality of independent load requests, the plurality of power grants including a first power grant based on the first load request and including a second power grant based on the second load request (see fig. 2, Note general power arbitration shown in tables, and note that the power allocated to heater HC1 is 300W while the power allocated to heater HC2 is 550W); and 
adjusting the plurality of power grants based on a contextual printing condition ([0141], note that the contextual printing condition is being taken to be the thickness of the media used, and note that the power grants are adjusted so that the power grant to HC1 is decreased to 0 from 300W when a thick paper is used, and the power grant to HC2 is decreased to 0 when plain paper is used) to provide a plurality of adjusted grants from the power source to the plurality of printing device heater systems ([0141]), the adjusting including apportioning a measure of the second power grant to the first power grant rather than providing the measure of the second power grant to the second 
Funabiki does not teach apportioning power grants if a print substance density is outside a selected print substance density threshold. Smith teaches apportioning an amount of power to a heater/dryer according to how much ink is deposited on a medium so that an appropriate amount of heat is provided to dry the ink in the time allotted without providing excess heat (Smith, see fig. 3). It would have been obvious to one of ordinary skill in the art at the time of invention to use a print density, as disclosed by Smith, as a criteria on which to base power grant adjustments disclosed by Funabiki, because doing so would amount to using one known criteria, print density, instead of another, paper thickness, to determine an amount of power to be provided to a heater to dry the paper with an image with the print density.

Regarding claims 5 and 14, Funabiki in view of Smith teaches the method and medium of claims 1 and 13, respectively, wherein the general power arbitration of the power source includes one of using fixed weights and a fixed priority order (Funabiki, [0141]).
s 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Funabiki in view of Smith as applied to claim 1 above, and further in view of Ali et al. (2017/0343502).
 	Regarding claim 2, Funabiki in view of Smith teaches the method of claim 1. Funabiki in view of Smith does not teach wherein the first printing device heater system has a first thermal time constant and the second printing device heater system has a second thermal time constant, and the first thermal time constant is greater than the second thermal time constant. Ali teaches this (Ali, [0052]). It would have been obvious to one of ordinary skill in the art at the time of invention to use heaters disclosed by Funabiki in view of Smith with different thermal time constants, as disclosed by Ali, because doing so would allow for the use of different thermal masses, thereby improving selectivity of the device. 	Regarding claim 3, Funabiki in view of Smith teaches the method of claim 1. Funabiki in view of Smith does not teach wherein the receiving the plurality of independent load requests include receiving a pulse width modulation signal from each of the printing device heater systems. Ali teaches this (Ali, [0051]). It would have been obvious to one of ordinary skill in the art at the time of invention to operate the heaters disclosed by Funabiki in view of Smith via PWM signals, as disclosed by Ali, because doing so would allow for the use of intelligent algorithms to operate the heaters.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853